Citation Nr: 1231195	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee, to include Baker's cyst.

2.  Entitlement to service connection for varicosities of the lower right leg, with scar residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2009 rating decision in which the RO, inter alia, denied service connection for a Baker's cyst of the right knee, and for varicosities of the lower right leg, with scar residuals.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 8 C.F.R. § 20.900(c) (2011).  

In July 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested action, the RO continued to deny the claims (as reflected in a July 2012 supplemental SOC (SSOC)) and returned both matters to the Board for further appellate consideration.

As alluded to above, the Veteran's claim for service connection for DJD of the right knee, to include Baker's cyst, was originally characterized as one for service connection for a Baker's cyst, right knee.  However, in light of findings on VA examination in December 2010, the RO recharacterized the claim as entitlement to service connection for DJD of the right knee, to include Baker's cyst.  Accordingly, this matter has been recharacterized as reflected on the title page.

The Board's decision on the claim for service connection for DJD of the right knee, to include Baker's cyst, is set forth below.  The claim for service connection for varicosities of the lower right leg, with scar residuals, is addressed in the remand following the order; that matter is, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim  herein decided have been accomplished. 

2.  Although the Veteran has credibly asserted an in-service right leg injury, there is no persuasive evidence of continuity of right knee symptoms since service, or of a right knee disability for many years after service, and the most persuasive medical opinion evidence on the question of whether there exists a medical nexus between a right knee disability currently diagnosed as DJD, to include Baker's cyst, and service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for DJD of the right knee, to include Baker's cyst, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as  well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the May 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records and December 2010 and December 2011 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, his wife, fellow service members, and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for DJD of the right knee, to include Baker's cyst, must be denied. 

In various written statements and during his April 2011 Board hearing, the Veteran has described an in-service injury at Camp Roberts in which he was unloading rifles when a crate fell on his right leg, resulting in cuts and bruising.

The Veteran's service treatment records are silent for documentation of any injury, complaint, finding, or diagnosis pertaining to the Veteran's right knee.

Post-service, private treatment records dated in November 1989 show that the Veteran was diagnosed as having a Baker's cyst on his right knee.

In a November 2005 VA treatment report, the Veteran reported that the only impairment that he had that bothers him is a Baker's cyst behind the right knee.  

A June 2009 VA treatment record reflects the Veteran's report that he had pain in the right leg which he attributed to an injury while in the military.  

In a June 2009 statement, the Veteran's wife reported that the Veteran was having increased difficulty with his right leg, curtailing many activities that they have been able to enjoy previously to some degree.

In a November 2009 statement, Dr. R.R. noted the Veteran's reported history of injury to his right proximal leg when a crate of weapons fell on his leg during basic training.  He noted that the Veteran sustained lacerations on either side of the proximal tibia, which were cleaned and dressed but not sutured.  He added that the area had healed and did not bother the Veteran again until recently.  Dr. R.R. reported that the injury to the leg included swelling and a developing popliteal cyst and that an examination was consistent with posttraumatic or osteoarthritis of the right knee.  Dr. R.R. opined that the swelling and popliteal cyst were the direct result of the injury which occurred in 1953.  He added that the Veteran's knee pain likely represented a posttraumatic arthritis due to the in-service injury plus an accumulation of use over time.  

An August 2010 treatment report from Dr. R.R. shows that the Veteran had a moderate right popliteal cyst.  He was diagnosed with right knee effusion, with minimal symptoms and no treatment at the present time.

During a December 2010 VA examination, the Veteran described his in-service injury to the right leg.  Examination findings included two scars on the right anterior shin.  X-rays of the right and left knees each revealed mild degenerative changes.  Following the examination, the diagnosis with regard to the right knee was mild DJD.  The examiner opined that this disability was not caused by or the result of military service or an injury during military service.  In providing a rationale for his opinion, the examiner stated that the service treatment records did not include any documentation of injury or problems with the right knee and there was no documentation of a right knee condition within five years of discharge from service.  He commented that bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative changes.  He added that the fact that similar examination findings were present in a symmetrical joint made it unlikely that a unilateral injury to one joint or one limb had caused changes which were not significantly different from the contralateral joint.  The examiner also commented that there was no current clinical objective evidence of a Baker's cyst on the right knee; although there was a moderately large Baker's cyst on the left knee.  The examiner explained that a Baker's cyst is a cystic fluid collection at the back of the knee in the popliteal fossa that is usually related to increased inflammatory joint fluid in the knee.

During his April 2011 Board hearing, the Veteran submitted a statement from a fellow service member who served with him at Camp Roberts to support his assertion of an in-service injury to the right leg.  Specifically, in an April 2011 statement, L.G.D., indicated that the Veteran did not attend bivouac training because of an injury to his leg while unloading cases of rifles.  

In May 2011, the Veteran submitted statements from M.S.E. and R.J.F., who each reported that the Veteran was injured while unloading weapons from a truck.  

In the July 2011 remand, the Board found that the Veteran had credibly asserted an in-service right leg injury.  However, because the Board noted that the December 2010 VA examiner's opinions appears to be based, at least in part, on the absence of in-service documentation of a right leg injury, the claim was remanded for further VA examination and opinion.

In connection with a December 2011 VA examination, the examiner noted review of the claims file.  Standing x-rays of the right knee revealed that the knee was within normal limits, particularly for the Veteran's age.  There were no significant degenerative changes.  The diagnoses included Baker's cyst, right knee popliteal space, and mild degenerative joint disease of both knees.

The examiner opined that that it was less likely as not that the Veteran's current right lower leg condition to include previous Baker's cyst and mild degenerative joint disease right knee is related to his reported injury in the military service.  The examiner explained that he reviewed all the statements including family members and the physician's statements stating ongoing problems with the right leg since the military service.  With regard to a Baker's cyst, the examiner noted that it usually occurs from degenerative changes and extra fluid in the joint (swelling of the joint or ligamentous cartilage injuries).  The examiner emphasized that the Veteran's first Baker's cyst did not show until 1989, approximately 30 years after military service.  The examiner stated that since there is a lack of documentation right after military service, it is less likely as not that the Veteran's current right lower leg condition is related to his noted injury in the military service.  

In a January 2012 statement, the Veteran's wife reported that she has been aware of the Veteran's right leg pain since they were married in 1958.  She indicated that the pain in his right leg has increased over the years and has affected his activities of daily living.  

As indicated, the service treatment records are negative for any treatment or findings pertaining to the Veteran's right knee.  The Board notes, however, that the Veteran, as a layperson is competent to report on matters observed or within his personal knowledge, such as the occurrence of an injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Veteran has described an in-service injury in which a crate fell on his right leg.  In support of his claim, the Veteran has submitted statements from fellow service members attesting to the occurrence of his in-service injury.  Although the Board has found such assertions to be credible, the claim must, nonetheless, still be denied on the basis of medical nexus between current right knee disability and service.  

As noted, the post-service evidence reflects no documented indication of right knee complaints until 1989 when the Veteran was first diagnosed with a popliteal cyst, which is more than 30 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, the most persuasive medical opinion on the question of whether there exists a medical relationship between a current left knee disability and service-that of the December 2011 VA examiner-weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992), the credibility and weight to be attached to medical opinions are within the province of the Board).  The December 2011 VA examiner opined that the Veteran's current right lower leg condition was less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's reports of injuring his right leg during active service.  Significantly, the examiner stated that there is no evidence of this issue being evaluated or treated following discharge from service.  The examiner also provided a rationale for his opinion; stating that the medical evidence of record showed that the Veteran did not seek treatment for a Baker's cyst (which he explained usually occurs from degenerative changes and extra fluid in the joint) in the right knee until many years after discharge from service.  Thus, the Board has afforded the VA examiner's opinion significant probative weight on the question of etiology of the DJD of the right knee, to include Baker's cyst.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, the Board notes that the Veteran has been diagnosed with DJD of the right and left knees, as reflected in the December 2010 and December 2011 VA examination reports.  Significantly, the December 2010 VA examiner noted that such bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative changes.  He emphasized that a finding of DJD in a symmetrical joint made it unlikely that the Veteran had suffered a unilateral injury to one joint as the changes in one joint were not significantly different from the other joint.  This report by the December 2010 examiner provides further evidence against the Veteran's claim that he has current right knee disability due to in-service injury.

The Board notes that the Veteran provided a statement from his treating physician suggesting that the popliteal cyst and posttraumatic arthritis were due to his reported in-service injury.  This opinion is conclusory and simply states that the Veteran suffers from right knee pain which coincides with his reports of in-service injury to the right leg during military service.  The private physician did not indicate that that the Veteran's claims file was reviewed or further provide any supporting basis or rationale for the opinion.  Therefore, by contrast, this opinion is accorded less probative weight than the VA examiner's opinions on the matter of medical etiology.  Id.   

The Board also has considered the assertions by the Veteran and his wife that he has experienced continuous right knee pain since service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay persons are also competent to testify about observable symptoms or injury residuals, such as pain or swelling.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in assessing credibility and probative value, such assertions must be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

As noted above, here, there simply is no objective evidence to document any right knee complaints until 1989, more than 30 years after service.  Significantly, the December 2011 VA examiner (after reviewing the claims file and considering the Veteran's assertions) specifically found that the Veteran's right knee disability is less likely than not related to service duty, pointing to the lack of right knee treatment for many years following discharge from service.  Consequently, on the question of medical nexus between current right knee disability and service, the Veteran's assertions as to continuity of symptomatology are outweighed by the probative medical opinion and other evidence 

Furthermore, as regards any direct assertions by the Veteran, his wife and/or his representative that there exists a medical nexus between any current right knee disability and service, the Board finds that such assertions provide no basis for allowance of either claim.  The matter of medical etiology of each disability for which service connection is sought is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  

Finally, the Board emphasizes that the fact that the Veteran's own reported history (to include as to the onset of each claimed disability) is reflected in his medical records does not constitute persuasive evidence in support of either claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence...[and] a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

For all the foregoing reasons, the Board finds that the claim for service connection for DJD of the right knee, to include Baker's cyst, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for DJD of the right knee, to include Baker's cyst, is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Introduction, above, the Veteran's claim for varicosities of the lower right leg, with scar residuals was also remanded by the Board in July 2011 for further development.   It was determined that a VA medical examination and medical opinion regarding etiology were necessary with respect to this issue.  

The Veteran underwent a VA examination in December 2011.  The examiner concluded that it was less likely than not that the Veteran's current right lower leg condition, to include varicosities, is related to his reported injury in service.  The stated rationale for this conclusion was as follows:  "It is significant that he just had varicose veins is from the right knee down the lower extremity next is suggest a previous crush injury and these varicose veins are asymmetric."  However, this statement is less than clear.

Here, the Board finds that the examiner's opinion does not substantially comply with the prior remand instructions with respect to this issue.  The rationale provided by the examiner is fragmentary and incoherent, and does not explain in a meaningful manner why the examiner found that the lower leg varicosities are not related to the reported in-service injury, particularly when the stated rationale appears to suggest that the varicose veins are a result of a previous crush injury.  This is significant in light of the Veteran's contentions that the varicosities of his right leg are due to a crate of weapons that fell on his leg during basic training. 

The opinion, as written, is also considered inadequate when considered in light of other medical comments of record.  In this regard, in an April 2009 letter, the Veteran's private physician, Dr. R.R. noted that the Veteran had developed varicosities below the area of injury, and that there were no varicosities of the left leg or the right or left thigh.  Dr. R.R. opined that the Veteran's focal venous insufficiency was a consequence of the injury to his proximal leg.  In a November 2009 letter, Dr. R.R. opined that the Veteran's varicosities were the direct result of the injury which occurred in 1953.  The December 2011 examiner did not specifically address these comments when rendering an etiology opinion for the varicosities of the right leg. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Under these circumstances, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history, the appellant's assertions, and comments by the Veteran's private physician, and supported by clearly-stated rationale-is needed to resolve the claim for service connection for varicosities of the lower right leg, with scar residuals.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the claims file should be returned to the December 2011 examiner for a supplemental medical opinion.  The RO should only arrange for the Veteran to undergo further examination if the December 2011 examiner  is unavailable or is unable to provide the requested opinion without examining the Veteran.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection for varicosities of the lower right leg, with scar residuals (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent  to him by the pertinent VA medical facility. 

Prior to arranging to obtain for the requested opinion, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should undertake all appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Regarding VA records, the Board notes that the claims file contains VA medical records from the Minneapolis VA Medical Center (VAMC) dated through September 2010; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, the RO should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim for service connection for varicosities of the lower right leg, with scar residuals.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should also obtain from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should return the entire claims file, to include a complete copy of this REMAND, to the December 2011 VA examiner for a supplemental medical opinion.  

Specifically, the examiner should indicate whether, based on further review of the claims file-to particularly include the Veteran's credible, corroborated assertions of in-service injury to the right leg-it at least as likely as not (i.e., there is a 50 percent or greater probability) that current varicosities of the right leg are medically-related to such injury, or whether the disability is the otherwise the result of injury or disease incurred or aggravated in service.    

In rendering the requested opinion, the physician should specifically consider and discuss the April 2009 and November 2009 opinions from Dr. R.R., as well as the oral and written lay assertions of the Veteran, his wife, and his former service comrades.   

If the December 2011 VA examiner is unavailable, or another examiner is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responding to the questions and points raised above.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

 5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


